Case: 22-1911   Document: 12     Page: 1   Filed: 10/05/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  UNITED FACILITIES SERVICES CORPORATION,
          dba Eastco Building Services,
                    Appellant

                            v.

  ADMINISTRATOR OF THE GENERAL SERVICES
             ADMINISTRATION,
                   Appellee
            ______________________

                       2022-1911
                 ______________________

     Appeal from the Civilian Board of Contract Appeals in
 No. 5272, Administrative Judge Harold D. Lester, Jr.,
 Administrative Judge Patricia J. Sheridan, and Adminis-
 trative Judge Jonathan D. Zischkau,
                  ______________________

                     ON MOTION
                 ______________________

                        ORDER
    Upon consideration of United Facilities Services
 Corporation’s motion to voluntarily dismiss this appeal
 pursuant to Rule 42(b) of the Federal Rules of Appellate
 Procedure and its response to the court’s September 27,
 2022, order,
Case: 22-1911      Document: 12    Page: 2     Filed: 10/05/2022




 2              UNITED FACILITIES SERVICES CORPORATION   v. GSA



     IT IS ORDERED THAT:
     (1) The motion is granted. The appeal is dismissed.
     (2) Each side shall bear its own costs.
                                    FOR THE COURT

 October 5, 2022                    /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court

 ISSUED AS A MANDATE: October 5, 2022